People ex rel. Mosby v New York State Dept. of Corr. & Community Supervision (2019 NY Slip Op 07004)





People ex rel. Mosby v New York State Dept. of Corr. & Community Supervision


2019 NY Slip Op 07004


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, DEJOSEPH, AND NEMOYER, JJ. (Filed Sept. 27, 2019.)


KAH 19-00124.

[*1]THE PEOPLE OF THE STATE OF NEW YORK EX REL. MALIK MOSBY, PETITIONER-APPELLANT, 
vNEW YORK STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION, RESPONDENT-RESPONDENT.

MEMORANDUM AND ORDER
Appeal dismissed as moot. Counsel's motion to be relieved of assignment granted. (Appeal from Judgment of Supreme Court, Wyoming County, Michael M. Mohun, A.J. - Habeas Corpus).